C. D. Ponce. Incumplimiento de contrato.
Habién-dose establecido la apelación en este caso el primero de septiembre de 1926 y. no existiendo en la corte inferior pen-diente de aprobación una exposición del caso o transcripción *955de la evidencia, y no habiéndose pedido prórroga alguna para someterla, se desestimó el recurso a instancia de la parte apelada.
No. 3376. — Del Rosario et al., apltes., v. Allende Cruz-et al., apdos. — C. D. San Juan. Nulidad de actuaciones y otros extremos. Die. 14, 1926. No habiendo cumplido los demandantes-apelantes con los requisitos fijados en la orden de sept. 2, 1926, admitiendo la apelación contra la senten-cia de este tribunal de 19 de mayo de 1926, y vista la reso-lución en el caso de Pabón v. Alvarado, No. 2099, 31 D.P. R. 943, se declaró con lugar la moción de los apelados, y se ordenó el archivo de este caso, por abandono.
El Juez Asociado Sr. Hutchison no intervino.